Exhibit 10.67

 

EXECUTION VERSION

 

AMENDED AND RESTATED GUARANTY

AMENDED AND RESTATED GUARANTY, dated as of March 27, 2012 (as amended,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
Private National Mortgage Acceptance Company, LLC, a Delaware limited liability
company (“Guarantor”), in favor of Credit Suisse First Boston Mortgage Capital
LLC (“Lender”).

 The Guarantor previously entered into a Guaranty in favor of Credit Suisse AG,
New York Branch (“CSAG”), dated as of November 20, 2009 (the “Existing
Guaranty”).  Pursuant to that certain Novation Agreement, dated as of March 13,
2012, among CSAG, Lender, PennyMac Loan Services, LLC (“Borrower”), and
Guarantor, CSAG was released of its rights, liabilities, duties and obligations
under the Existing Guaranty and the other Loan Documents and the Lender became a
party thereto.

The parties hereto have requested that the Existing Guaranty be amended and
restated, in its entirety, on the terms and subject to the conditions set forth
herein.

RECITALS

Pursuant to the Second Amended and Restated Loan and Security Agreement, dated
as of March 27, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among the Borrower, Guarantor and Lender, Lender
has agreed from time to time to make Loans to Borrower secured by the
Collateral.  It is a condition precedent to the obligation of Lender to make
Loans under the Loan Agreement that Guarantor shall have executed and delivered
this Guaranty to Lender.

NOW, THEREFORE, in consideration of the foregoing premises, to induce Lender to
enter into the Loan Agreement and to make Loans thereunder, Guarantor hereby
agrees with Lender, as follows:

1. Defined Terms.  (a) Unless otherwise defined herein, terms which are defined
in the Loan Agreement and used herein are so used as so defined.

(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of Borrower to Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Loan Agreement and any
other Loan Documents and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Lender that are
required to be paid by Borrower pursuant to the terms of the Loan Documents and
costs of enforcement of this Guaranty) or otherwise.

 

--------------------------------------------------------------------------------

 

 

2. Guaranty.  (a) Guarantor hereby unconditionally and irrevocably guarantees to
Lender the prompt and complete payment and performance by Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by Lender in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, Guarantor under this
Guaranty.  This Guaranty shall remain in full force and effect until the later
of (i) the termination of the Loan Agreement and (ii) the Obligations are paid
in full, notwithstanding that from time to time prior thereto Borrower may be
free from any Obligations.

(c) No payment or payments made by Borrower or any other Person or received or
collected by Lender from Borrower or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

(d) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Lender on account of Guarantor’s liability hereunder,
Guarantor will notify Lender in writing that such payment is made under this
Guaranty for such purpose.

3.    Right of Set-off.  Lender is hereby irrevocably authorized at any time and
from time to time without notice to Guarantor, any such notice being hereby
waived by Guarantor, to set off and appropriate and apply any and all monies and
other property of Guarantor, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender of any
Affiliate thereof to or for the credit or the account of Guarantor, or any part
thereof in such amounts as Lender may elect, on account of the Obligations and
liabilities of Guarantor hereunder and claims of every nature and description of
Lender against Guarantor, in any currency, whether arising hereunder, under the
Loan Agreement or otherwise, as Lender may elect, whether or not Lender has made
any demand for payment and although such Obligations and liabilities and claims
may be contingent or unmatured.  Lender shall notify Guarantor promptly of any
such set-off and the application made by Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of Lender under this paragraph are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Lender may have.

4.    Subrogation.  Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Lender,
Guarantor shall not be entitled to be subrogated to any of the rights of Lender
against Borrower or any other guarantor or any collateral security or guarantee
or right of offset held by Lender for the payment of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement

 





-2-

--------------------------------------------------------------------------------

 

 



from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder, until all amounts owing to Lender by Borrower on account of the
Obligations are paid in full and the Loan Agreement is terminated.  If any
amount shall be paid to Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amounts
shall be held by Guarantor for the benefit of Lender, segregated from other
funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned
over to Lender in the exact form received by Guarantor (duly indorsed by
Guarantor to Lender, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Lender may determine.

5.    Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Lender may be rescinded by
Lender, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Lender, and the
Loan Agreement, and the other Loan Documents and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, pursuant to its terms and as Lender may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Lender shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto.  When making
any demand hereunder against Guarantor, Lender may, but shall be under no
obligation to, make a similar demand on Borrower and any failure by Lender to
make any such demand or to collect any payments from Borrower or any release of
Borrower shall not relieve Guarantor of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Lender against Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

6.    Guaranty Absolute and Unconditional.    Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by Lender upon this Guaranty or acceptance of
this Guaranty; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between Borrower or
Guarantor, on the one hand, and Lender, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty.  Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Borrower or the Guaranty with
respect to the Obligations.  This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Loan Agreement, the other Loan Documents, any
of the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Lender,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Borrower
against Lender, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Borrower or Guarantor) which constitutes, or might be
construed to constitute, an equitable or

 





-3-

--------------------------------------------------------------------------------

 

 



legal discharge of Borrower for the Obligations, or of Guarantor under this
Guaranty, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against Guarantor, Lender may, but shall be under no
obligation, to pursue such rights and remedies that they may have against
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Lender to pursue such other rights or remedies or to collect any payments from
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Borrower or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Lender against Guarantor.  This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon Guarantor and their successors and assigns thereof, and
shall inure to the benefit of Lender, and successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of Guarantor under this
Guaranty shall have been satisfied by payment in full, notwithstanding that from
time to time during the term of the Loan Agreement Borrower may be free from any
Obligations.

(a) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Lender as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Lender any claim or defense based upon, an election of
remedies by Lender which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s (x) subrogation rights, (y) rights to
proceed against Borrower or any other guarantor for reimbursement or
contribution, and/or (z) any other rights of Guarantor to proceed against
Borrower, against any other guarantor, or against any other person or security.

(ii) Guarantor is presently informed of the financial condition of Borrower and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Guarantor hereby covenants that
it will make its own investigation and will continue to keep itself informed of
Borrower’s financial condition, the status of other guarantors, if any, of all
other circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Lender for such information and will
not rely upon Lender for any such information.  Absent a written request for
such information by Guarantor to Lender, Guarantor hereby waives its right, if
any, to require Lender to disclose to Guarantor any information which Lender may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.

(iii) Guarantor has independently reviewed the Loan Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to Lender,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any Liens or security interests of any
kind or nature granted by

 





-4-

--------------------------------------------------------------------------------

 

 



Borrower or any other guarantor to Lender, now or at any time and from time to
time in the future.

7.    Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

8.    Payments.  Guarantor hereby agrees that the Obligations will be paid to
Lender without set-off or counterclaim in U.S. Dollars.

9.    Event of Default.  If an Event of Default under the Loan Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
the Lender, the Obligations may be declared to be due in accordance with the
terms of the Loan Agreement for purposes of this Guaranty notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
such declaration as against the Borrower and that, in the event of any such
declaration (or attempted declaration), such Obligations shall forthwith become
due by Guarantor for purposes of this Guaranty.

10.    Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.    Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

12.    No Waiver; Cumulative Remedies.  Lender shall not by any act (except by a
written instrument pursuant to Section 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Lender, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

13.    Waivers and Amendments; Successors and Assigns; Governing Law.  None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Lender, provided that any provision of this Guaranty may be waived by Lender in
a letter or agreement executed by Lender



-5-

--------------------------------------------------------------------------------

 

 



or by facsimile or electronic transmission from Lender to the Guarantor.  This
Guaranty shall be binding upon the personal representatives, successors and
assigns of Guarantor and shall inure to the benefit of Lender and its successors
and assigns. 

14.    Notices.  Notices delivered in connection with this Guaranty shall be
given in accordance with Section 10.05 of the Loan Agreement.

15.    Jurisdiction. 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS.

16.    Integration.  This Guaranty represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Lender relative to the subject matter hereof not reflected
herein.

17.    Acknowledgments.  Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents;

(b) Lender does not have any fiduciary relationship to Guarantor, Guarantor does
not have any fiduciary relationship to Lender and the relationship between
Lender and Guarantor is solely that of surety and creditor; and

(c) no joint venture exists between Lender and Guarantor or among Lender,
Borrower and Guarantor.

 

[ Signature pages follow ]

 

-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

By:

/s/ Brian Stack

 

Name:

Brian Stack

 

Title:

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Amended and Restated Guaranty

--------------------------------------------------------------------------------